Citation Nr: 1600637	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  07-38 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to a rating in excess of 30 percent prior to September 1, 2011, and in excess of 20 percent beginning September 1, 2011 for post traumatic arthritis, residuals of torn medial meniscus of the right knee.

5.  Entitlement to a rating in excess of 10 percent for instability of the right knee.

6.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain with degenerative disc disease and osteoarthritis. 

7.  Entitlement to an initial rating in excess of 10 percent prior to February 17, 2009, in excess of 20 percent from February 17, 2009 to October 31, 2012, and in excess of 10 percent beginning November 1, 2012 for osteoarthritis of the left knee.

8.  Entitlement to an effective date prior to January 26, 2004 for the grant of service connection for lumbosacral strain with degenerative disc disease and osteoarthritis. 

9.  Entitlement to an effective date prior to May 6, 2005 for the grant of service connection for osteoarthritis of the left knee. 

10.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to October 1957 and from July 1958 to August 1958. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007, November 2007, January 2009, and October 2010 rating decisions issued by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously before the Board in January 2014 at which time it was remanded to afford the Veteran a Board hearing.  Notably, the Veteran was scheduled for a Board hearing in December 2015 and was provided notice of this scheduled hearing in November 2015.  In November 2015 correspondence, the Veteran requested that his December 2015 hearing be postponed to the spring of 2016.  However, given the Veteran's recent death, the Board finds that there is no need for additional development regarding the hearing request.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Per VA notification received in December 2015, the Board was informed that the Veteran died on December [redacted], 2015, as verified by the Social Security Administration in January 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


